Citation Nr: 1220950	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a service-connected bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board observes that the March 2007 rating decision granted the Veteran entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable (0 percent) evaluation.  Moreover, the RO determined in the rating decision that a previous August 1995 rating decision that denied entitlement to service connection for a bilateral hearing loss disability was clearly and unmistakably erroneous; therefore, an effective date of March 30, 1995, the date of the Veteran's original claim for service connection, was assigned for his bilateral hearing loss disability.  The Veteran has appealed the assigned disability rating.

The Board observes that the Veteran requested a personal hearing in his June 2009 VA Form 9.  However, in a March 2012 statement, the Veteran indicated that he no longer wanted a hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Prior to August 9, 2010, the evidence of record indicates that the Veteran's bilateral hearing loss disability was manifested by no more than Level II hearing impairment in the right ear and Level IV hearing impairment in the left ear.

2.  From August 9, 2010, the evidence of record indicates that the Veteran's bilateral hearing loss disability is currently manifested by no more than Level IV hearing impairment in the right ear and Level V hearing impairment in the left ear.

3.  The evidence does not show that the Veteran's service-connected bilateral hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to August 9, 2010, the criteria for an initial compensable evaluation for the service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.87, Tables VI, VII, Diagnostic Codes 6100, 6101 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (effective June 10, 1999).

2.  From August 9, 2010, the criteria for the assignment of a 10 percent disability rating, and no higher, for the service-connected bilateral hearing loss disability are met.  38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in August 2006 before service connection was granted in March 2007 was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA medical records and all relevant private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

Also, the Veteran was afforded VA audiological examinations in July 1995, February 2007, and August 2010.   38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the examiners interviewed and examined the Veteran , addressed his prior medical history, and provided audiometric and speech recognition scores which address the severity of the Veteran's hearing loss disability.  The Board is cognizant of the fact that the July 1995 and August 2010 VA examiners did not indicate whether the Veteran's claims folder was available during the examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of hearing loss.  Audiological examinations were then performed that addressed all the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a June 2009 statement of the case (SOC) and December 2010 supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Higher evaluation for a bilateral hearing loss disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

During the Veteran's appeal changes were made to the schedular criteria for evaluating diseases of the ear and other sense organs effective June 10, 1999.  64 Fed. Reg. 25202 (May 11, 1999) (codified in relevant portion at 38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100). 

In this case, the amended regulations did not result in any substantive changes.  Essentially, the previous and amended regulations for evaluating a hearing loss disability are identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of evaluating hearing loss based on the results of puretone audiometry results and the results of a controlled speech discrimination test and indicating that there was no proposed change in this method of evaluation). 

The amended regulations changed the title of Table VI from "Numeric Designations of Hearing Impairment" to "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination."  Moreover, Table VII was amended in that hearing loss is now rated under a single code, that of Diagnostic Code 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).
 
In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.


Period prior to August 9, 2010

The Veteran was afforded a VA audiological examination in July 1995.  He reported a history of hearing loss since his military service and also complained of ringing in his ears which occurred daily and could last for minutes.  

The July 1995 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
20
70
80
42.5
LEFT
10
40
75
90
53.75


Speech discrimination scores at that time were 96 percent in the right ear and 94 percent in the left ear.    

This examination yielded a numerical designation of I in the right ear (42-49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (50-57 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Veteran was provided a VA audiological examination in February 2007.  After examination of the Veteran, the VA examiner reported hearing within normal limits to a severe high frequency sensorineural hearing loss in the right ear, and hearing within normal limits to a profound high frequency sensorineural hearing loss in the left ear.    

The February 2007 VA audiological examination report revealed the following:






HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
75
85
48.75
LEFT
15
45
80
100
60


Speech discrimination scores at that time were 96 percent in the right ear and 82 percent in the left ear.    

This examination yielded a numerical designation of I in the right ear (42-49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of IV for the left ear (58-65 percent average puretone threshold, with between 76 and 82 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

Additionally, the Veteran underwent a VA audiological examination in January 2010. The results of the audiologic evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board observes that review of the graphical findings of the audiological report reveal pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
75
85
52.5
LEFT
20
55
85
95
63.75

Speech discrimination scores at that time were 88 percent in the right ear and 92 percent in the left ear.

The Board is aware of the Court's decision in Savage v. Shinseki, in which it held that VA may not disregard a private audiologic examination report when it reasonably appears that a request for clarification could provide relevant information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Board observes that the January 2010 VA audiogram does not indicate whether the Maryland CNC speech discrimination test was used.  However, as will be discussed immediately below, even assuming that the Maryland CNC speech discrimination testing was used, based on the puretone thresholds revealed above, the Veteran would not be entitled to an increased rating for the bilateral hearing loss disability.  As such, unlike the appellant in Savage, the Board is not disregarding the audiological examination results.  It is applying them to the rating schedule.  In this respect, the Board cannot ignore the fact that the puretone threshold results are similar to those conducted by VA in July 1995 and February 2007.  Thus, remanding the matter for clarification would not assist the Veteran and would only result in undue delay in adjudicating the claim.

This examination yielded a numerical designation of II in the right ear (50-57 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and also a numerical designation of II for the left ear (58-65 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

In April 2010, the Veteran underwent a private audiologic examination at the Sears/Miracle-Ear Hearing Center.  After examination of the Veteran, the examining audiologist diagnosed the Veteran with severe bilateral high frequency hearing loss.    

The April 2010 private audiological examination report revealed the following:







HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
80
85
56.25
LEFT
20
55
80
100
63.75


Speech discrimination scores at that time were 100 percent in each ear.

As noted above, the Board is aware of the Court's decision in Savage.  The Board observes that the April 2010 private audiogram does not indicate whether the Maryland CNC speech discrimination test was used.  However, as will be discussed immediately below, even assuming that the Maryland CNC speech discrimination testing was used, based on the puretone thresholds revealed above, the Veteran would not be entitled to an increased rating for the bilateral hearing loss disability.  As such, unlike the appellant in Savage, the Board is not disregarding the audiological examination results.  It is applying them to the rating schedule.  In this respect, the Board cannot ignore the fact that the puretone threshold results are similar to those conducted by VA in July 1995, February 2007, and January 2010.  Thus, remanding the matter for clarification would not assist the Veteran and would only result in undue delay in adjudicating the claim.

The April 2010 private audiological examination yielded a numerical designation of I in the right ear (50-57 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and a numerical designation of II for the left ear (58-65 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 (2011).  However, the Veteran's hearing loss disability does not meet the criteria under that section.  More specifically, the Veteran's hearing tests do not show a result of 30 dB or less at 1000 Hz and a result of 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  The Veteran also does not meet the criteria for 38 C.F.R. § 4.86(a).  Each of the four specified frequencies are not all 55 dB or more in either ear in any audiological examination throughout the period under consideration.

In short, the evidence does not support a compensable evaluation for the Veteran's bilateral hearing loss disability under the pertinent criteria prior to August 9, 2010.  The Board has no reason to doubt that the Veteran experiences hearing loss.  Indeed, the presence of hearing loss is a prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2011).  With respect to the assignment of a compensable disability rating, however, the question that must be answered is whether the schedular criteria have been met.  These criteria are specific and, as explained above, the Veteran's hearing loss disability is not of sufficient severity to warrant a compensable disability rating prior to August 9, 2010.  See Lendenmann, 3 Vet. App. at 349.

Thus, the medical evidence of record indicates that the disability rating has been correctly assigned by the RO prior to August 9, 2010.  The Board therefore finds that the Veteran's bilateral hearing loss disability was properly assigned a noncompensable disability rating under Diagnostic Code 6100.  For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensable disability rating for his bilateral hearing loss disability prior to August 9, 2010.  38 C.F.R. §§ 4.7, 4.85, 4.87, Tables VI, VII, Diagnostic Codes 6100, 6101 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (effective June 10, 1999).

Period from August 9, 2010

The Veteran was provided a VA audiological examination in August 2010.  The Veteran reported that he was unable to work as a music teacher following his military service as his bilateral hearing loss disability prevented him from hearing the instruments correctly.  He also reported that he has difficulty hearing the television and movies as well as in a noisy surrounding.  After examination of the Veteran, the VA examiner diagnosed the Veteran with normal to severe right ear sensorineural hearing loss and normal to profound left ear sensorineural hearing loss.      

The August 2010 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
75
85
56.25
LEFT
25
60
85
105
68.75


The examiner reported that the speech discrimination score in each ear was too unreliable to score.  Specifically, the examiner indicated that the Veteran has a likely functional component to word recognition scores, almost all errors were rhyming words, and that he showed exaggerated effort while completing the testing.

As noted above, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., Table IVA is for application.  The Board therefore finds that, based on the report of the August 2010 VA examiner indicating that the Veteran's speech discrimination score in each ear was too unreliable to score, Table IVA is for application.

The August 2010 VA examination yielded a numerical designation of IV in the right ear (56-62 percent average puretone decibel hearing loss) and also a numerical designation of V for the left ear (63-69 percent average puretone threshold).  Entering the category designations into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100.

The Board observes that the remainder of medical evidence from August 9, 2010 is absent audiological examination or treatment indicating that the Veteran is entitled to a disability rating greater than 10 percent.  The Board thus finds that the Veteran is entitled to a 10 percent disability rating, but no higher, for the service-connected bilateral hearing loss disability from August 9, 2010.  See Hart, 21 Vet. App. 505; 38 C.F.R. §§ 4.7, 4.85, 4.86 Diagnostic Code 6100.


Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See VAOPGCPREC 6-96.  The RO appears to have considered the Veteran's claim under C.F.R. § 3.321(b)(1) because that regulation was included in the June 2009 SOC.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The Board observes that the August 2010 VA examiner noted the Veteran's report that his hearing loss disability makes it difficult for him to hear when in the presence of background noise.  Further, the VA examiner noted the Veteran's complaints that his hearing loss disability impacted his employment as a music teacher, specifically noting that he was unable to hear the instruments correctly.  The Veteran also reported to the VA examiner that he has difficulty hearing the television and movies.    

Therefore, the Board finds that the evidence of record, in particular the report of the August 2010 VA examination, is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual.  The evidence of record indicates that the Veteran is currently unemployed.  See the August 2010 VA examination report.  The Board notes that it has no reason to doubt that the Veteran's bilateral hearing loss disability adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  There is no evidence to suggest, nor does the Veteran so contend, that he has required hospitalization as a result of his bilateral hearing loss disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Prior to August 9, 2010, entitlement to an initial compensable evaluation for a service-connected bilateral hearing loss disability is denied.

From August 9, 2010, entitlement to a 10 percent disability rating, and no higher, for a service-connected bilateral hearing loss disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

TDIU

The Board observes that the Veteran has stated that his bilateral hearing loss disability makes it "impossible" for him to be employed as a music teacher due to his inability to hear the instruments correctly and has "profoundly" affected his ability to teach.  See the August 2010 VA examination report; see also the Veteran's VA Form 9 dated June 2009.  The Board finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. The Veteran should be scheduled for an appropriate VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful occupation.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of substantially gainful employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Thereafter, the claim for TDIU must be adjudicated by the RO.  Notice of the determination, and his appellate rights, should be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


